Citation Nr: 1432696	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vertigo. 

2.  Entitlement to service connection for a neck disability, to include as secondary to vertigo. 

3.  Entitlement to service connection for a right shoulder/arm disability. 

4.  Entitlement to service connection for a left shoulder/arm disability.  

5.  Entitlement to service connection for left heel disability (heel spur).  

6.  Entitlement to service connection for diabetes. 

7.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities. 

8.  Entitlement to service connection for residuals of nose surgery.   

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and/or PTSD. 

10.  Entitlement to service connection for a sleep disability. 

11.  Whether new and material evidence was received to reopen a claim of service connection for a variously diagnosed psychiatric disability, to include depression and posttraumatic stress disorder (PTSD). 

12.  Whether new and material evidence was received to reopen a claim of service connection for a back disability. 

13.  Whether new and material evidence was received to reopen a claim of service connection for hearing loss.  

14.  Entitlement to a rating in excess of 10 percent for a post total knee replacement (TKR) right knee disability.  

15.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).  

16.  Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION`

Veteran represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to October 1980.  The issue of service connection for hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  All remaining issues are before the Board on appeal from an August 2011 rating decision of the Roanoke RO.  

Although the RO implicitly reopened the Veteran's claims of service connection for PTSD and a back disability by deciding the issues on the merits in the November 2013 statement of the case (SOC) and in the December 2013 supplemental SOC (SSOC), the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issues are characterized accordingly.

The Veteran originally filed a claim of service connection for low blood sugar/pre-diabetes.  Records of treatment during the pendency of the appeal suggest he has a diagnosis of diabetes.  The issue has been characterized to reflect that the benefit sought may be for what is now a compensable disability.  

The claim of service connection for a psychiatric disability was developed and adjudicated as limited to the diagnosis of PTSD. Because the record shows psychiatric diagnoses other than PTSD (depression) and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of the ratings for left and right knee disabilities and service connection for a psychiatric disability and a back disability (on de novo review) and erectile dysfunction, hypertension, diabetes, and sleep apnea are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1.  The Veteran sought service connection for residuals of nose surgery, to include problems breathing and nasal and airway blockages; a November 2013 rating decision granted the Veteran service connection for allergic rhinitis, claimed as sinusitis and nose problems to include problems breathing and nasal and airway blockages.  

2.  A November 2002 rating decision denied the Veteran service connection for PTSD, and hearing loss, essentially based on findings that he did not have such disabilities, and denied him service connection for a back disability based on a finding that such disability was not shown to be etiologically related to his service. 

3.  Evidence received since the November 2002 rating decision includes VA treatment records and examination reports showing that the Veteran has a variously diagnosed psychiatric disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.

4.  Evidence received since the November 2002 rating decision includes VA treatment records and examination reports, and the Veteran's assertions that his back disability is secondary to his knee disabilities; relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability; and raises a reasonable possibility of substantiating such claim.
5.  Evidence received since the November 2002 rating decision does not show that the Veteran has (or has had) a hearing loss disability; does not relate to the threshold unestablished fact necessary to substantiate the claims of service connection for a hearing loss disability; and does not raise a reasonable possibility of substantiating such claim.

6.  A left heel spur was not manifested in service, and the preponderance of the evidence is against a showing that a left heel spur is related to the Veteran's service.  

7.  Vertigo was not manifested in service, and the preponderance of the evidence is against a finding that a disability manifested by vertigo is related to the Veteran's service.  

8.  A cervical spine disability was not manifested in, or shown to be related to, the Veteran's service, and cervical arthritis was not manifested in the first postservice year; his vertigo is not service connected.

9.  It is not shown that during the pendency of the claim, the Veteran has had a disability of either shoulder or arm.  

10.   The Veteran's hemorrhoids are no more than mild or moderate; large or thrombotic hemorrhoids which are irreducible with excessive redundant tissue are not shown.


CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of nose surgery, to include problems breathing and nasal and airway blockages has been rendered moot by the RO's award of such benefit.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 19.7, 20.101 (2013).

2.  New and material evidence has been received, and the claims of service connection for a variously diagnosed psychiatric disability and a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received, and the claim of service connection for a hearing loss disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Service connection for a left heel spur is not warranted.  38 U.S.C.A. 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

5.  Service connection for a disability manifested by vertigo is not warranted. 
38 U.S.C.A. 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

6.  Service connection for a cervical spine disability is not warranted; the claim of service connection for a cervical spine disability as secondary to vertigo lacks legal merit.  38 U.S.C.A. 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3010 (2013).

7.  Service connection for disabilities of the shoulders or arms is not warranted.  
38 U.S.C.A. 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

8.  A compensable rating for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  May and July 2010 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The Veteran was advised of VA's duties to notify and assist in the development of his claims.  The May 2010, and an additional October 2011, letters provided notice in accordance with Kent. 

Regarding the rating for hemorrhoids, because the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2013 SOC provided notice on the "downstream" issue of entitlement to an increased rating, and a December 2013 SSOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He receives Social Security Administration (SSA) disability benefits; however, the records pertaining to his award of SSA benefits have been determined to be unavailable.  The RO has made a formal finding to that effect (dated October 24, 2013).  The RO arranged for a VA examination of the Veteran's hemorrhoid disability in May 2011.  He was also afforded a VA audiology examination in September 2013.  The reports of the examinations contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities to constitute probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  On June 22, 2010, the Veteran filed a claim of service connection for residuals of nose surgery, alleging breathing problems, and nasal and airway blockages.  This claim was denied by the November 2011 rating decision.  He filed a Notice of Disagreement, and following the issuance of a November 2013 SOC and a December 2013 SSOC, perfected an appeal in the matter.  A November 2013 rating decision then granted him service connection for "allergic rhinitis, claimed as sinusitis and nose problems to include problems breathing and nasal and airway blockages effective June 22, 2010.  The disability and symptoms contemplated by the claim of residuals of nose surgery have been included in the now service-connected disability of allergic rhinitis.  The appeal in this matter has been rendered moot by this award of service connection, and there is no remaining controversy in the matter for appellate review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter; and the appeal must be dismissed because the matter is settled.  

      New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran filed a claim seeking service connection for hearing loss and a back disability, and to reopen a claim of service connection for PTSD in February 2002.  [The claim of PTSD was previously denied in an October 2000 rating decision.]  The denials were essentially based on findings that he did not have hearing loss or PTSD; and that his back disability was not shown to be etiologically related to his service.  He was advised of the denials and did not appeal them.  Hence, the November 2002 rating decision became final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the November 2002 denial included the Veteran's STRs; post-service treatment records from September 1998 to December 2001, Maryland Correctional Institution records, and the Veteran's written statements.   

		Hearing Loss

Regarding the claim of service connection for hearing loss, the pertinent evidence received since the November 2002 rating decision includes 2001 to December 2013 VA treatment records, the report of a September 2013 VA examination (which found the Veteran did not have a hearing loss disability as defined by regulation), and private treatment records (which note normal hearing bilaterally).  As the Veteran's claim was previously denied based on a finding that he did not have such disability, for evidence to be new and material, it must show, or tend to show, that he has a hearing loss disability.  While these treatment records and examination report are new, as they were not previously of record, they are not material because they do not show that he has/may have a hearing loss disability.  38 C.F.R. § 3.385.  No additional evidence was submitted that shows a diagnosis of hearing loss.  In light of the foregoing, the Board finds that new and material evidence has not been received, and that the claim of service connection for hearing loss may not be reopened.  Absent proof of a current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

		Psychiatric disability

Regarding the claim of service connection for a psychiatric disability (to include PTSD), the pertinent evidence received since the November 2002 rating decision includes, VA treatment records (including support group therapy records and mental health records that show diagnoses of PTSD and depression); and the Veteran's stressor statements.  As his claim was previously denied based on a finding that he did not have a psychiatric disability, for evidence to be new and material, it must show, or tend to show, that he has a psychiatric disability.  The evidence received is both new (as it was not previously of record) and material as it shows variously diagnosed psychiatric disabilities (to include PTSD and depression).  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; raises a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo consideration of the claim is addressed in the remand below.

		Back Disability 

Regarding the claim of service connection for a back disability, as service connection was previously denied based essentially on findings that such disability was not shown to be related to the Veteran's military service, for the evidence to be new and material, it must show, or tend to show a nexus between his current back disability and his military service.  Since the November 2002 denial, the Veteran has established service connection for right and left knee disabilities and asserts that his back disability was caused or aggravated by these service connected disabilities.  This theory of entitlement was not previously considered.  It presents a new possible etiological factor/basis for considering his claim.  Hence, the Board finds the low threshold standard to reopen endorsed by the Court in Shade is met.  Accordingly, the claim may be reopened.  De novo consideration of the claim is addressed in the remand below.

	Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of: A current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

		Left Heel Spur

The Veteran claims that he has a left heel spur disability that was incurred in service as a result of parachute jumping.  There is no mention of complaint, finding, treatment, or diagnosis pertaining to a left heel/foot disability in his STRs.  [They show treatment for right ankle sprain in August 1977 and swelling of the right foot in October 1977.]

The earliest postservice record of treatment for a left foot disability is an April 2010 X-ray report showing a left calcaneal heel spur.  On May 2010 podiatry consultation, plantar fasciitis was diagnosed and the Veteran was issued a posterior heel splint.  

On August 2013 VA examination, the Veteran reported his left heel pain began around 1980.  On examination, there was tenderness to deep palpitation under the left heel.  The examiner noted that the left calcaneal spur found on April 2010 X-ray is common and not considered abnormal.  Plantar fasciitis was diagnosed.  The examiner opined that the left heel spur was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner noted that although the Veteran suffered a sprained right ankle and right knee disability, there is no documentation of a left foot injury in the STRs.  Additionally, there is no documentation of any complaint of left heel pain until 2010, 30 years following separation from service.  The examiner also noted that plantar fasciitis is a common condition and not typically related to trauma.  

A left heel disability was not manifested in service.  While the Veteran reports that he has had continuous pain since 1980, his assertions are self-serving and are unsupported by/inconsistent with the objective evidence in the record.  Where contemporaneous records would be expected to provide support for his accounts, they do not.  For example, even though he asserts that he has had left heel pain since 1980, the earliest record of treatment is in April 2010 (while records show prior treatment for various other disabilities).  Such a lengthy time interval between the Veteran's service and the initial postservice notation of the left heel spur for which service connection is sought (approximately 30 years) is, of itself, a factor weighing against a finding of service connection.  The lack of treatment during that interval, although not dispositive, is a factor weighing against the credibility of accounts of continuous ongoing disabling symptoms since service.  Accordingly, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  38 C.F.R. § 3.303(d).

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's left heel spur is somehow otherwise related to his service.  The only medical evidence that directly addresses the matter of a nexus between the Veteran's current left heel and his service is the August 2013 VA examination report indicating that the Veteran's current left heel spur is unrelated to his service.  The examiner noted the history of the disability and explained the rationale for the opinion, citing that there was no objective evidence of left heel evaluation, injury, condition, or treatment in service.  The examiner also noted that the left heel spur is a common finding, is not considered abnormal, and is unrelated to injury.  The Board finds that the examiner's opinion is probative evidence in this matter.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the opinion persuasive.

The Board has considered the Veteran's statements regarding the etiology of his left heel spur.  However, in the absence of evidence of continuity of symptoms, his assertion that there is a nexus between his current left heel spur and parachute jumping in service is not competent evidence.  The matter of a nexus between a recently appearing heel spur and remote service injury is, in the absence of continuity, one beyond the scope of lay observation, but instead a complex medical question that requires medical knowledge and training .  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson and lacks the requisite expertise.  He does not cite to supporting medical opinion or medical literature.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left heel spur.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

		Vertigo

The Veteran claims that in July 2008 he began to suffer from vertigo as a result of stress.  His STRs are silent for complaint, finding, treatment, or diagnosis pertaining to vertigo.  

Postservice treatment records show in July 2008 the Veteran fell down fifteen stairs due to an episode of dizziness.  He reported standing at the top of the stairs when he noticed acute onset of objects spinning, causing him to lose his balance.  The fall resulted in loss of consciousness, hospitalization, and a cervical spine injury.  August 2008 follow-up treatment records noted the Veteran complained of vertigo starting in the mid-1990s, which he referred to as blackouts.  In March 2009, benign positional vertigo was diagnosed with symptoms at waking and from head turning.  However, the examining physician opined that this condition had resolved.  

On August 2013 VA examination, the Veteran declined to be examined for vertigo.  The examiner noted that the Veteran did not claim that his vertigo was a condition that began in service.  He instead specifically reported that his vertigo began after service.  The examiner noted that vertigo of itself is only a symptom, and that there is no evidence of underlying pathology.  

The threshold matter that must be addressed is whether there is competent evidence that the Veteran actually has a chronic disability manifested by vertigo for which service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The medical evidence of record does not show that he has such disability.  Postservice treatment records note that his benign positional vertigo resolved shortly after onset, and the VA examiner observed that vertigo was a symptom (for which no underlying pathology was found).  Regardless, the Veteran concedes that any vertigo he may have is not attributable to an event in service (noting that the onset was 28 years after service).  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a chronic disability manifested by vertigo, and also against a finding that any such disability might be related to his service.   Therefore the benefit-of-the-doubt doctrine does not apply; the appeal in the matter must be denied.

		Cervical Spine Disability (with upper extremity radiculopathy) 

The Veteran contends that he has a cervical spine injury with upper extremity radiculopathy caused as a result of a vertigo-induced fall in July 2008.  Specifically, he claims that his cervical spine disability is a direct result of his vertigo.  His STRs are silent for complaint, finding, treatment, or diagnosis pertaining to a cervical spine disability or upper extremity radiculopathy. 

Postservice treatment records show that in July 2008 the Veteran fell down fifteen stairs resulting in C6-C7 facet fractures with moderately severe forminal stenosis with slight impingement on the nerve root.  In addition, he experienced bilateral arm pain and numbness.  March 2009 records show right arm symptoms resolved, but left arm numbness persisted.  

On July 2013 examination, the Veteran reported ongoing neck pain with radiation of pain down both arms.  He reported daily chronic neck pain with bilateral numbness and tingling radiating down the upper extremities, left worse than right.  Multilevel cervical degenerative joint disease with bilateral forminal stenosis was diagnosed.  Following examination of the Veteran, the examiner opined that the cervical spine disability with upper extremity radiculopathy was less likely than not incurred in or caused by the Veteran's service.  The examiner noted that onset of the Veteran's cervical spine degenerative arthritic condition and bilateral upper extremity symptoms were in 2008, well after discharge from the military.  Additionally, the examiner noted that there is no evidence of chronicity of such condition from the time of discharge and no indication of continuity of treatment subsequent to service.  The examiner noted that it would be merely speculative to connect the Veteran's current disability with an injury or event in service and that it would be merely speculative to connect the condition diagnosed in 2008 to parachute jumps during military service.  Finally, the examiner noted that the Veteran's cervical spine disability was less likely than not proximately due to or the result of any service-connected disability.  The examiner opined that cervical spine arthritic condition is a degenerative condition of the spine and is not a condition that develops secondary to vertigo; therefore cervical spine arthritic condition is less likely than not proximately due to or the result of vertigo.  

It is not in dispute that the Veteran has a cervical spine disability.  What he must still show to substantiate this claim is that such disability was incurred or aggravated in service or was caused or aggravated by a service connected disability.  His STRs are silent for complaints, findings, treatment, or diagnosis related to a cervical spine disability.  Consequently, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  38 C.F.R. 
§ 3.303(d).  Arthritis of the cervical spine was not manifested in the first postservice year, and presumptive service connection for such disability (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is also not warranted.  

The Veteran does not allege (nor does the record show) that his cervical spine disability is directly related to his service.  His sole theory of entitlement to service connection for a cervical spine disability with upper extremity radiculopathy is that such disability was caused by vertigo.  As a vertigo disability is not service connected (this decision affirms the denial of service connection for such disability) a threshold legal requirement to substantiate a claim for secondary service connection claim is not met.  See 38 C.F.R. § 3.310.  Therefore, his secondary service connection theory of entitlement lacks legal merit, and the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

      Left and Right Shoulder/Arm Disabilities

The Veteran contends he has bilateral shoulder and\or arm pain secondary to his vertigo induced fall.  An August 1979 STR noted the Veteran was treated for a right bicep strain.  There were no complaints, findings, treatment, or diagnosis related to his left arm.  

The earliest complaint of bilateral shoulder\arm pain in postservice treatment records was following the July 2008 fall.  The Veteran noted pain and numbness.  In January 2009 it was noted that right side symptoms resolved and left arm numbness was determined to be secondary to cervical radiculopathy.  Additional treatment records show a diagnosis of left arm radiculopathy.  

On August 2013 examination, the Veteran reported that he has constant pain down the left arm along with the upper aspect of the arm to the wrist not involving the hand.  He reported having intermittent shooting pain on the right when he moves the neck or arm in the same distribution.  The pain was sharp, on both sides.  Treatment included medication.  The Veteran reported that this condition was not an arm or shoulder condition, but was a manifestation of his neck problem.  
A shoulder and/or arm disability was not diagnosed.  The examiner noted that there is only one mention of any shoulder or upper arm problem in the Veteran's STRs and there is no evidence either from the record or the Veteran's history that this did not resolve completely, as a bicep strain typically does.  The examiner concluded that there was no shoulder problem at this time, only radicular pain from his neck condition.  

The threshold matter that must be addressed is whether there is competent evidence that the Veteran actually has the disabilities for which service connection is sought.  In the absence of proof of such disability there is no valid claim for service connection under any theory of entitlement.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The medical evidence of record does not show that the Veteran has (or during the pendency of the appeal, has had) a shoulder or arm disability separate and apart from upper extremity radiculopathy (which is discussed above).  The Veteran concedes that he does not have a separate arm or shoulder disability, and  that impairment he seeks to have service connected is a manifestation of his neck problem (for which service connection has been denied).  

There is no competent evidence that the Veteran now has or ever has had a chronic shoulder/arm disability.  Consequently, a threshold requirement necessary for substantiating his claim of service connection is not met. Without competent evidence of a right or left shoulder/arm disability there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against this claim.  Therefore the benefit-of-the-doubt doctrine does not apply; the appeal in the matter must be denied.

	Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by each disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336, which provides that a 0 percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.

The Veteran's STRs show that he sought treatment for hemorrhoids.  An August 2011 rating decision granted service connection for hemorrhoids, rated 0 percent.  

On May 2011 examination, the Veteran reported that bleeding from his hemorrhoids persists and that they recur intermittently with remissions.  He reported he uses steroid ointment and stool softeners.  On examination, hemorrhoids were not found; symptoms reported included burning, pain, and swelling.  The examiner noted that there was a history of hemorrhoids with occasional bleeding, without thrombosis, fecal incontinence, or perianal discharge.  Subsequent treatment records are silent for any complaints of, or treatment for, hemorrhoids.  

The Veteran's hemorrhoids are shown to be manifested by external hemorrhoids which recur intermittently with periods of remission.  There is no clinical evidence in the record that he has ever had hemorrhoids that are large or thrombotic, irreducible, or with excessive redundant tissue.  Hence the scheduler requirements for a 10 percent rating are not met. 

The evidentiary record also does not show any further functional impairments that are not encompassed by the schedular criteria for the rating now assigned.  The reported symptoms and functional impairments are fully contemplated by the schedular criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest (and he has not alleged) that the Veteran is unemployable due to his service connected hemorrhoids.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids.  The preponderance of the evidence is against the claim for an increased rating, and the appeal must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking service connection for residuals of nose surgery is dismissed.  

The appeal to reopen a claim of service connection for a psychiatric disability is granted.  

The appeal to reopen a claim of service connection for a back disability is granted.  

The appeal to reopen a claim of service connection for hearing loss is denied. 

Service connection for a left heel spur is denied.

Service connection for a disability manifested by vertigo is denied.

Service connection for a cervical spine disability with upper extremity radiculopathy is denied.

Service connection for a right shoulder/arm disability is denied.

Service connection for a left shoulder/arm disability is denied.

A compensable rating for hemorrhoids is denied.





REMAND

Regarding the reopened claim of service connection for a psychiatric disability, VA treatment records (including hospitalization records) note that the Veteran has diagnoses of PTSD and depression.  However, on July 2013 VA examination such diagnoses were not found.  The examiner noted that the Veteran did not meet the diagnostic criteria for PTSD and did not have depression at that time.  Due to the conflicting medical evidence, a new VA examination to resolve the matter is necessary.  

Regarding the reopened claim of service connection for a back disability, the Veteran contends such disability is secondary to (caused or aggravated by) his service-connected right and left knee disabilities.  He underwent a VA examination in August 2013 to address this contention; however the opinion offered is inadequate because the examiner did not discuss whether the Veteran's knee disabilities aggravated his back disability, particularly in light of his contentions that his gait is affected by use of a cane.  Accordingly, a new examination to secure an adequate opinion is necessary.  

Regarding the claims of service connection for erectile dysfunction and sleep apnea, the Veteran contends these disabilities are secondary to his psychiatric disability, which has been remanded for further development.  Therefore, the matters of service connection for erectile dysfunction and sleep apnea are inextricably intertwined with the matter of service connection for a psychiatric disability.  Action on those claims must be deferred pending resolution of the service connection for a psychiatric disability claim.  

Regarding the claim of service connection for diabetes, treatment records during the pendency of the appeal suggest the Veteran has had diabetes diagnosed (March 2013 treatment records show that he attends diabetes management classes and was trained on glucose monitoring).  He has not been afforded a VA examination to determine if his diabetes is related to his military service, and such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he has hypertension secondary to medication prescribed for his service-connected knees disabilities and to his psychiatric disability.  The opinion offered on August 2013 VA examination to address the matter is inadequate because the examiner did not discuss whether the service-connected knee disabilities, or medications prescribed in treatment of the disabilities, aggravated the hypertension.  Accordingly, a new examination to secure an adequate opinion is necessary.  Additionally, the matter of service connection for hypertension is inextricably intertwined with the matter of service connection for a psychiatric disability, and requires deferral until the matter of service connection for a psychiatric disability is resolved.  

Regarding the ratings for left and right knee disabilities, the Veteran was last afforded a VA examination for these disabilities in May 2011.  In light of the length of the intervening period since the May 2011 examination and evidence of continued VA treatment for his knees since that date (which suggests worsening), a contemporaneous examination to assess the severity of the knee disabilities is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with record updated (to the present) records of any VA treatment the Veteran has received for the disabilities remaining on appeal since December 2013. 

2. The AOJ should thereafter arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a psychiatric disability (to include PTSD and/or depression) that is related to his service.  The record must be reviewed by the examiner in conjunction with the examination.  The examination must be in accordance with DSM-IV.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a. Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities found, and specifically indicate whether he has a diagnosis of PTSD based on a corroborated stressor event or under the revised 38 C.F.R. § 3.304(f)(3) criteria.  If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met, and reconcile the conclusion with the fact that the Veteran appears to be receiving VA treatment for such disability.

b. As to any psychiatric disability entity other than PTSD diagnosed, please indicate whether such disability is at least as likely as not (a 50% or greater probability) related to the Veteran's active duty service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3. The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his diabetes, erectile dysfunction, hypertension, and sleep apnea.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

Diabetes: 
a. Does the Veteran now meet the criteria for a diagnosis of diabetes? 

b. If so, what is the most likely etiology for the Veteran's diabetes?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is etiologically related to his service?  

Erectile Dysfunction: 
c. Does the Veteran have erectile dysfunction? 

d. If so, what is the most likely etiology for the Veteran's erectile dysfunction?  Specifically, is it at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction is etiologically related to his service?  

e. If service connection for a psychiatric disability and/or diabetes is established, is it at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction was either caused or aggravated by (increased in severity due to) his service-connected psychiatric disability and/or diabetes.  If the opinion is to the effect that a service connected psychiatric disability/diabetes did not cause, but aggravated, the erectile dysfunction, the examiner should specify, to the extent possible, the degree of erectile dysfunction (pathology/impairment) resulting from such aggravation. 


Hypertension:

f. Does the Veteran have hypertension? 

g. If so, what is the most likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related to the Veteran's service?  

h. Is it at least as likely as not (a 50 percent or better probability) that any hypertension was either caused or aggravated by (increased in severity due to) the Veteran's service connected disabilities (left and right knee disabilities, hemorrhoids, and/or psychiatric disability (if service connection for such is established) to include as due to medication prescribed for the disabilities)? If the opinion is to the effect that a service connected disability did not cause, but aggravated, the hypertension, the examiner should specify, to the extent possible, the degree of hypertension (pathology/impairment) resulting from such aggravation. 

Sleep Apnea:

i. What is the most likely etiology for the Veteran's sleep apnea?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related to Veteran's service?  

j. If service connection for a psychiatric disability is established, is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was either caused or aggravated by (increased in severity due to) his service-connected psychiatric disability.  If the opinion is to the effect that a service connected psychiatric disability did not cause, but aggravated, the sleep apnea, the examiner should also specify, so far as possible, the degree of sleep apnea (pathology/impairment) resulting from such aggravation. 

The examiner must explain the rationale for all opinions.

4. The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his back disability, as well as the current severity of his left and right knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

Back Disability: 
a. Please identify (by medical diagnosis) each back disability entity found. 

b. Please identify the most likely etiology for each back disability entity diagnosed; specifically, is it at least as likely as not (a 50 percent or better probability), that such disability was either caused or aggravated by the Veteran's right and left knee disabilities?  

Right and Left Knee Disabilities:

c. Determine the current severity of the Veteran's right and left knee disabilities.  Testing conducted should include range of motion studies, and tests for instability.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should also comment as to whether there is subluxation or instability and, if so, the degree of such.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions, citing to supporting findings/factual data as deemed appropriate..

5. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


